   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS


        Pending before the Court is Defendants’ Motion for Partial Summary Judgment on Claims

Asserted by Jackelyn Aquirre o.b.o. Home and Land, Inc., Hoan Bao and Hahn Tran, Steve Binns,

Bholonath Dhume and Prabha Dhume, Santiago Guzman/Skyline Glass LLC, Michael A.

Chedester and Becky Chedester, Tobi Butcher and Ken Butcher, Jason Hallmark and Katie

Hallmark, Leslie Porciuncula and Olivia Porciuncula, Dave Baldwin and Karen Baldwin, Karina

Martinez, and Edward Ball and Margot Gravel, R. Doc. 22690. Plaintiff has filed an opposition,

R. Doc. 22796, and Defendants have filed a reply, R. Doc. 22829. Having considered the

applicable law and the parties’ arguments, the Court now rules as follows.

   I.      BACKGROUND

        From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 2 of 16



and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.

       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants



                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 3 of 16



         The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.

         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf



                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 4 of 16



Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.

         B. The Bennett Class Action

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of several individual plaintiffs.


         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and different damage calculations precluded the finding of predominance
necessary to warrant class certification.
                                                          4
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 5 of 16



   II.      PENDING MOTION

         Defendants’ Motion for Partial Summary Judgment on Claims Asserted by Jackelyn

Aquirre o.b.o. Home and Land, Inc., Hoan Bao and Hahn Tran, Steve Binns, Bholonath Dhume

and Prabha Dhume, Santiago Guzman/Skyline Glass LLC, Michael A. Chedester and Becky

Chedester, Tobi Butcher and Ken Butcher, Jason Hallmark and Katie Hallmark, Leslie Porciuncula

and Olivia Porciuncula, Dave Baldwin and Karen Baldwin, Karina Martinez, and Edward Ball and

Margot Gravel, on the grounds that these Plaintiffs are not entitled to recover damages for

alternative living expenses and/or moving expenses because they “either never lives in the

respective properties or moved out before they became aware that the properties contained Chinese

drywall.” R. Doc. 22690-1 at 2.

         Plaintiffs collectively oppose the motion, maintaining that they each incurred moving

expenses or alternative living expenses as a result of the presence of Chinese drywall in their

homes. R. Doc. 22796. Specifically, Plaintiffs argue these claims are valid because they have

“incurred the expenses of living in a different property while continuing to pay the monthly note

on a property that cannot be sold and in many cases cannot be rented.” Id. at 10. Plaintiffs contend

that the “financial burden of carrying the cost of a second home” is relevant to their moving

expenses and alternative living expenses claim and should be considered by a jury. Id.

         In reply, Defendant characterize Plaintiffs’ opposition as “unsupported conjecture,” and

argue that Plaintiffs have provided no evidence to indicate the existence of a genuine question of

material fact. R. Doc. 22829 at 3. Although Defendants acknowledge that Plaintiffs may have

incurred expenses after discovering the presence of Chinese drywall, Defendants argue such

expenses constitute general damages, not alternative living expenses or moving expenses, as



                                                 5
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 6 of 16



Plaintiffs either moved out prior to the discovery of Chinese drywall or never lived in the affected

properties. Id.

    III.      LAW & ANALYSIS

    A. Legal Standard – Motion for Summary Judgment

           Summary judgment is appropriate when “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994). When assessing whether a dispute as to any material fact exists, the Court considers “all of

the evidence in the record but refrains from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008).

           Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. When the moving party has met its Rule 56(c) burden, “[t]he non-movant cannot

avoid summary judgment . . . by merely making ‘conclusory allegations’ or ‘unsubstantiated

assertions.’” Calbillo v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002) (quoting

Little, 37 F.3d at 1075). “The mere existence of a scintilla of evidence in support of the plaintiff's

position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). All reasonable inferences

are drawn in favor of the nonmoving party, but a party cannot defeat summary judgment with

conclusory allegations or unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately
                                                   6
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 7 of 16



must be satisfied that “a reasonable jury could not return a verdict for the nonmoving party.” Delta,

530 F.3d at 399.

   B. Discussion

       At the outset, the Court stresses the lengths to which it has gone to maintain consistency in

its rulings. With respect to this batch of dispositive motions, the Court has attempted to rule

conservatively in the effort to promote judicial efficiency and limit the number of piecemeal claims

upon remand.

       In keeping with these goals, summary judgment has been granted only when the facts

presented undisputedly indicate the absence of a particular claim. With respect to alternative living

expenses and moving expenses, the Court has regularly denied summary judgment wherever there

was a plausible connection between the cost incurred and the presence of Chinese drywall. In

contrast, summary judgment has been granted only where the facts indicate that a plaintiff intended

to move or did in fact move from the affected property prior to the formal discovery of Chinese

drywall and prior to experiencing any symptoms thereof. For example, the Court granted summary

judgment with respect to Plaintiff Nathan Junius’ claims after finding that he had decided to move

out of the affected property before discovering the Chinese drywall. R. Doc. 22615 at 34–35.

Notably, Junius testified that “any costs associated with moving out” of the property were

“unrelated to the Chinese drywall,” and he explained that he “didn’t even know that [he] had

Chinese drywall in the home” until after he moved out and tried to sell the property. Id. He

specifically testified that he never experienced any Chinese-drywall related problems while living

in the home. The Court concluded that Junius could not recover for moving expenses because they

had been incurred independently from the Chinese drywall. Id. at 35. Considering the foregoing,

the Court considers each claimant’s moving expenses/alternative living expenses claim in turn.
                                                 7
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 8 of 16



       Aquirre claims $6,000 in moving expenses related to a property located at 3310 NE 3 DR,

Homestead, Florida. R. Doc. 22690-1 at 4. Defendants argue summary judgment is warranted with

respect to her moving expenses claim because she never lived in the affected property, testified

that she never intended to live there, and admitted that the $6,000 claim was actually attributable

to renovations performed prior to the discovery of Chinese drywall in the property. Id.

       The Court agrees. Notably, Aquirre testified that she purchased the property for rental

purposes without intending to ever live there. R. Doc. 22690-3 at 3. Additionally, when asked

specifically about the $6,000 moving expenses claim, she explained that this cost was associated

with “repair expenses. More than moving expenses.” Id. at 5. When asked to clarify, she confirmed

that the sum “refers to the renovation,” including cleaning and painting. Id. at 5–6. The Court

recognizes that these expenses may be attributable to Chinese drywall despite being incurred

before the formal discovery of Chinese drywall in December 2017. Specifically, Aquirre

explained, “I have to paint [the house] because it was bad and smelly. We were trying to get rid of

the smell and clean, obviously.” Id. The fact that these repairs were allegedly necessitated by the

presence of Chinese drywall, however, has no bearing on Aquirre’s moving expenses claim. The

deposition testimony clearly reflects that Aquirre did not move from the property because of

Chinese drywall; in fact, she never lived on the property and never intended to. Accordingly,

summary judgment is warranted with respect to Aquirre’s moving expenses claim with the

understanding that the cost incurred painting and cleaning the house may be recoverable under a

different measure of damages.

       Bao and Tran claim $35,300 in moving expenses and alternative living expenses related to

a property located at 1008 Washington Court, Moody, Alabama. R. Doc. 22690-1 at 4. Defendants

argue summary judgment is warranted with respect to these claims because they never lived in the
                                                 8
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 9 of 16



property and “therefore did not and could not incur any expenses for vacating the property due to

Chinese drywall.” Id.

        The Court disagrees. Unlike Aquirre, Boa and Tran purchased the property with the express

intention of moving in “right away.” R. Doc. 22690-11 at 3. During a deposition, Bao explained

that these plans were foiled by the discovery of Chinese drywall in the property. Id. The Plaintiff

Fact Sheet confirms this statement. R. Doc. 22690-10 at 4. When asked to identify the harm caused

by Chinese drywall, Bao explained “We were unable to live in the property due to the defective

Chinese sheetrock, so we self-remediated the home at our expense while we postponed our move.”

Id. The foregoing testimony indicates that Bao and Tran have conceivably sustained alternative

living expenses as they have been forced to secure alternative living arrangements due to their

inability to occupy the affected property as originally intended. At this juncture, the Court takes

no position on the amount of recoverable damages for this claim but notes that Bao and Tran’s

decision to remain in their current location after self-remediating the property and “move down

there” only after their son finishes high school may bear on the jury’s award. Id. at 3.

        Binns claims $10,680 in moving expenses and alternative living expenses related to a

property located at 1717 SW Devera Place, Port St. Lucie, Florida. R. Doc. 22690-1 at 4–5.

Defendants argue summary judgment is warranted with respect to these claims because Binns

moved out of the property in 2017, prior to discovering the presence of Chinese drywall on January

31, 2018. Id. at 5.

        The Court disagrees. Binns’ Plaintiff Fact Sheet indicates that he moved out of the property

in January 2017. R. Doc. 22690-8 at 5. In his deposition, he indicated that he “moved out to give

[himself] a break from the smell.” R. Doc. 22690-9 at 4. Although Binns admits the move occurred

before he discovered the cause of the problem, the move was clearly motivated by symptoms of
                                                 9
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 10 of 16



Chinese drywall. Accordingly, considering the evidence in the light most favorable to the non-

moving party, it is conceivable for a jury to determine that Binns incurred these moving expenses

and alternative living expenses due to the presence of Chinese drywall, regardless of his knowledge

of the specific cause.

       The Dhumes claim $74,105 in moving expenses and alternative living expenses related to

a property located at 150 Spencer Avenue, New Orleans, Louisiana. R. Doc. 22690-1 at 5.

Defendants argue summary judgment is warranted with respect to these claims because they listed

the property for sale in May 2017 and only learned of the Chinese drywall in June 2017. Id.

       The Court agrees. During her deposition, Bholanath Dhume was asked why the Dhumes

decided to list the property for sale in 2017. She responded, “We wanted to move out of the house

because the house was too big for us, really. Because my kids had moved out and we only two

lived in the house, and this was a much bigger house than what we needed.” R. Doc. 22690-17 at

2. At the time they listed the property for sale, the Dhumes had almost completed building a smaller

home in which they currently reside. Id. When asked specifically about claimed moving expenses,

she explained that although they “were going to move anyway because [they] were going to sell

the house,” they “might have moved in a hurry because of that.” Id. at 4. Plaintiffs have failed

articulate what, if any, those additional costs may be. Accordingly, summary judgment is

warranted.

       Guzman claims $29,500 in alternative living expenses related to a property located at

10769 NW 81 Lane, Doral, Florida. Defendants argue summary judgment is warranted with

respect to this claim because Guzman purchased the property for investment purposes and never

lived there. R. Doc. 22690-1 at 5. Defendants argue that Guzman’s claim stems from his inability

to move into the property, not from “having to vacate the premises due to Chinese drywall.” Id.
                                                10
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 11 of 16



        The Court disagrees. On the Plaintiff Fact Sheet Guzman explained, “Once defective

drywall was found, I haven’t been able to live in the house and I’m paying $2,000 monthly since

the purchase.” R. Doc. 22690-18 at 4. During his deposition, Guzman confirmed that the property

was purchased for investment purposes. However, when asked whether he intended on moving in,

he said, “If I want to move in, I move in. If I can rent it, I rent it. It depends. Doesn’t really matter.”

R. Doc. 22690-19 at 2. He further stressed, “We couldn’t move into the property. The problem is

moving into the property. . . . So that gave us a bunch of added costs that I had to pay for, because

I was unable to use the house.” Id. at 5. He characterizes these costs as concerning “[t]he storage,

the moving, and the utilities.” R. Doc. 22690-19 at 4. Considering the light in the evidence most

favorable to Plaintiffs, a jury could conceivably find that Guzman purchased the property with the

intention of moving in, and that those plans were foiled by the discover of Chinese drywall, causing

him to incur certain additional costs.

        The Chedesters claim $18,276 in alternative living expenses related to a property located

at 10955 West Brighton Drive, Chunchula, Alabama. R. Doc. 22690-1 at 6. Defendants argue

summary judgment is warranted with respect to this claim because the Chedesters moved out of

the property in 2011 and learned of the Chinese drywall on January 22, 2016. Id.

        The Court agrees. The Chedesters moved out of the property in 2011, almost five years

before discovering that the property contained defective drywall, and the property was thereafter

continuously rented until Chinese drywall was discovered on January 22, 2016. R. Doc. 22690-15

at 3. Notably, the Chedesters only seek alternative living expenses from January 22, 2016 onward,

indicating that their move was not precipitated by the defective drywall. R. Doc. 22690-14 at 5.

Further, there is no suggestion that the Chedesters intend to move back to the affected property



                                                    11
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 12 of 16



and were unable to do so. Although the Chedesters conceivably lost rental income as a result of

the discovery, such a claim is independent from alternative living expenses.

       The Butchers claim $70,249 in alternative living expenses related to a property located at

4020 Island Lakes Drive, Winter Haven, Florida. R. Doc. 22690-1 at 6. Defendants argue summary

judgment is warranted with respect to this claim because the Butchers moved out of the property

in March 2015 and discovered the presence of Chinese drywall in February 2016. Id.

       The Court agrees. The deposition excerpts attached to Defendants’ motion suggest that the

Butchers moved out of the property in March 2015, but shed no light on the reasons for the move.

R. Doc. 22690-13 at 2. The deposition excerpts provided focus almost exclusively on the Butchers’

disposal of clothing and a mattress after the discovery of Chinese drywall in the property. The

Court questions whether such damages are properly categorized as alternative living expenses or

personal property damages. Ultimately, the deposition excerpts do not provide any indication of

why the Butchers moved, and Plaintiffs have not sustained their summary judgment burden of

pointing to any evidence that supports their position or otherwise reveals a genuine question of

material fact.

       The Hallmarks claim $27,500 in alternative living expenses related to a property located at

775 Ridgefield Way, Odenville, Alabama. R. Doc. 22690-1 at 6. Defendants argue summary

judgment of this claim is warranted because the Hallmarks moved in July of 2014 and discovered

the presence of Chinese drywall in February 2015. Id.

       The Court disagrees. Although the Hallmarks claim they were “forced to leave the home

and seek shelter with relatives” due to the discovery of Chinese drywall, R. Doc. 22690-20 at 4,

Mrs. Hallmark testified during her deposition that the move was prompted by her husband’s back

injury, not the presence of Chinese drywall. R. Doc. 22690-21 at 4. Clearly, a genuine question of
                                               12
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 13 of 16



material fact exists with respect to the reasons for the Hallmarks’ move and the expenses allegedly

incurred as a result.

        The Porciunculas claim $20,653 in alternative living expenses related to a property located

at 339 Wilton Avenue SW, Palm Bay, California. R. Doc. 22690-1 at 7. Defendants argue

summary judgment with respect to this claim is warranted because Olivia Porciuncula testified

that she never lived in the home and accordingly never had to find an alternative living arrangement

due to the presence of Chinese drywall. Id.

        The Court agrees. During her deposition, Olivia Porciuncula testified that she had never

lived on the property and that she accordingly had not “had to find an alternative living

arrangement due to the presence of Chinese drywall in the home.” R. Doc. 22690-25 at 3–4.

Further, unlike other Plaintiffs subject to this motion, such as Bao, who intended to move into the

affected property immediately, there is no evidence that the Porciunculas ever intended to move

in. Moreover, Olivia Porciunculas testified that she believed the $20,653 in claimed alternative

living expenses was actually attributable to lost rents. Id. at 2. Accordingly, summary judgment on

the alternative living expenses claim is warranted with the understanding that the Porciunculas

may be able to recover lost rents under a different measure of damages.

        The Baldwins claim $76,447.73 in alternative living expenses related to a property located

at 909 High Ridge Drive, Friendswood, Texas. R. Doc. 22690-1 at 7. Defendants argue summary

judgment of this claim is warranted because the Baldwins had already purchased a new home

before discovering the presence of Chinese drywall in the property. Id. In Defendant’s view,

“[s]ince the Baldwins had already purchased their new home with no knowledge of Chinese

drywall in their old home, their moving expenses are not attributable to the presence of Chinese

drywall.” Id. at 8.
                                                13
   Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 14 of 16



        The Court agrees. The deposition excerpts attached the Defendants’ motion indicates that

the Baldwins had decided to move out of their home before discovering the defective drywall. Like

the Butchers, the Baldwins have not pointed to any evidence that supports their position or

otherwise creates a genuine issue of material fact with respect to the reasons for their move.

Accordingly, summary judgment is warranted on these claims.

        Martinez claims $580 in moving expenses and $27,600 in alternative living expenses

related to a property located at 23631 SW 12th Court, Homestead, Florida. R. Doc. 22690-1 at 7.

Defendants argue summary judgment of this claim is warranted because Martinez testified that she

was planning to move before the discovery of Chinese drywall in order to buy a bigger house with

her fiancé and four dogs. Id.

        The Court agrees. Martinez testified that she tried to sell the property in 2018 to buy a

bigger home with her fiancé. R. Doc. 22690-23 at 2. She further indicates that she currently rents

the property at below fair-market value. Id. Like the Dhumes, who moved because they wanted a

smaller home, Martinez’s reason for moving was apparently unrelated to Chinese drywall.

Therefore these costs would have been incurred regardless of whether or not the defective drywall

was found in the property. Accordingly, summary judgment is warranted on these claims with the

understanding that Martinez may be able to recover for the diminished value of her home, loss of

rental value, or other measures of damages related to her inability to sell or use the property as

intended.

        Ball and Gravel claim $5,000 2 in alternative living expenses related to a property located

at 2464 Silver Palm Road, North Port, Florida. R. Doc. 22690-1 at 7. Defendants argue summary


        2
           Defendants contend Ball and Gravel seek $50,000 in alternative living expenses. The Court’s review of
the Plaintiff Fact Sheet, however, indicates that they seek only $5,000. R. Doc. 22690-6 at 5.
                                                       14
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 15 of 16



judgment of this claim is warranted because Ball and Gravel moved out of the property in 2016

and discovered the presence of Chinese drywall in March 2017. Id. Further, Mr. Ball testified that

they were not seeking alternative living expenses or moving expenses. Id.

         The Court agrees. As an initial matter, the Plaintiff Fact Sheet reveals that Ball and Gravel

vacated the property on September 30, 2016, but the deposition excerpts attached to Defendant’s

motion do not reveal why Ball and Gravel attempted to sell their home in 2017. R. Doc. 22690-7

at 3. Additionally, Ball was questioned about whether he claimed any alternative living expenses

during his deposition, and he responded “no.” Id. a 4. When questioned about why he claimed

$5,000 in moving expenses on the Plaintiff Fact Sheet and asked to clarify whether he sought

moving expenses, he said “I guess we can strike that item.” Id. This statement is directly

contradictory to the allegations made on the Plaintiff Fact Sheet. In light of Mr. Ball’s deposition

testimony specifically disclaiming any moving expenses or alternative living expenses, the Court

is unwilling to construe the ambiguity as possible evidence that the move was somehow

precipitated by Chinese drywall. Accordingly, Plaintiffs have failed to sustain their summary

judgment burden of pointing to any evidence that supports their claim or otherwise creates a

genuine question of material fact.

   IV.      CONCLUSION

   Based on the foregoing,

   IT IS ORDERED that Defendants’ Motion for Partial Summary Judgment on Claims Asserted

by Jackelyn Aquirre o.b.o. Home and Land, Inc., Hoan Bao and Hahn Tran, Steve Binns,

Bholonath Dhume and Prabha Dhume, Santiago Guzman/Skyline Glass LLC, Michael A.

Chedester and Becky Chedester, Tobi Butcher and Ken Butcher, Jason Hallmark and Katie

Hallmark, Leslie Porciuncula and Olivia Porciuncula, Dave Baldwin and Karen Baldwin, Karina
                                                  15
  Case 2:09-md-02047-EEF-MBN Document 22932 Filed 08/06/20 Page 16 of 16



Martinez, and Edward Ball and Margot Gravel, R. Doc. 22690, is GRANTED IN PART and

DENIED IN PART. Specifically, it is GRANTED with respect to alternative living expenses and

moving expenses claims submitted by Aquirre, the Dhumes, the Chedesters, the Butchers, the

Porciunculas, the Baldwins, Martinez, and Ball and Gravel. It is DENIED with respect to

alternative living expenses and moving expenses claims submitted by Boa and Tran, Binns,

Guzman, and the Hallmarks.

   New Orleans, Louisiana this 5th day of August, 2020.



                                                             _____________________
                                                                   Eldon E. Fallon
                                                             United States District Judge




                                             16
